In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

Nos. 02-3922 & 02-4212
TDK ELECTRONICS CORPORATION,
                               Plaintiff-Appellant, Petitioner,

                               v.

YEHUDA JAY DRAIMAN,
                            Defendant-Appellee, Respondent.
                         ____________
       Appeal from, and Petition for a Writ of Mandamus to,
             the United States District Court for the
          Northern District of Illinois, Eastern Division.
        No. 83 C 7118—Ian H. Levin, Magistrate Judge.
                         ____________
  SUBMITTED FEBRUARY 7, 2003—DECIDED MARCH 5, 2003
                   ____________


 Before EASTERBROOK, EVANS, and WILLIAMS, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Seventeen years ago, the
parties settled this civil litigation. Yehuda Draiman (then
in federal prison following his conviction for fraud, see
United States v. Draiman, 784 F.2d 248 (7th Cir. 1986))
agreed to pay TDK Electronics $201,353.94 plus costs.
Efforts to collect the judgment during the 1980s were
unsuccessful. Apparently Draiman is solvent again, but
he still has not paid a penny, and TDK initiated a new
collection proceeding under Fed. R. Civ. P. 69 (incorporat-
ing the law of Illinois, in which the federal court sits).
2                                  Nos. 02-3922 & 02-4212

Illinois permits execution until 20 years after a judg-
ment’s entry, but if the judgment is older than seven
years it must be “revived” to ensure its continuing valid-
ity in the eyes of the rendering court. See 735 ILCS 5/2-
1602, 5/12-108, 5/13-218. TDK asked the United States
District Court for the Northern District of Illinois to re-
vive the 1985 judgment. Because the parties originally
had consented to final decision by a magistrate, see 28
U.S.C. §636(c), this motion likewise went to a magistrate
judge—who denied it on the ground that no valid judg-
ment had been entered. 210 F.R.D. 233 (N.D. Ill. 2002).
TDK filed a notice of appeal and, to cover all bases, a
petition for mandamus as well.
  In memoranda filed at our request, the parties agree
that the district court’s decision is final and appealable
under 28 U.S.C. §1291. See Resolution Trust Corp. v.
Ruggiero, 994 F.2d 1221 (7th Cir. 1993). It ends the Rule 69
proceeding, the only matter on the docket, and thus fi-
nally disposes of the parties’ dispute even though the
reason the magistrate judge refused to revive the judg-
ment is his belief that no final decision had been made
in 1985. If the court had reopened the original suit with a
view to adjudication on the merits (or a new settlement),
then finality would be questionable; but because the
magistrate judge made it clear that he has washed his
hands of the case, the resolution is as final as it can be.
Nothing more ever will happen in the district court. So
the appeal is proper, and TDK’s petition for mandamus
is denied as unnecessary.
 The order that TDK wants revived was entered by
Magistrate Judge Balog in December 1985. It reads:
    BY AGREEMENT OF THE PARTIES, and pursu-
    ant to offer of settlement made by the defendant,
    Yehuda Jay Draiman for the purpose of disposing
    this litigation as a compromise settlement and not
Nos. 02-3922 & 02-4212                                     3

    as an admission of any of the allegations made by
    the plaintiff in these proceedings,
    IT IS HEREBY ORDERED::
    1. that the plaintiff TDK Electronics Corporation
    have and recover of the defendant Yehuda Jay
    Draiman the sum of $201,353.94 plus costs of suit,
    plus the expenses incurred by the United States
    for veniremen assembled for the purposes of select-
    ing a jury for trial.
    2. that execution upon said judgment is hereby
    stayed 20 days from the date hereof.
    3. that the United States Marshal for the
    Northern District of Illinois and the Warden for the
    Metropolitan Correctional Center be and are hereby
    authorized and directed to return Yehuda Jay
    Draiman to the Federal Correctional Institution
    in Lexington, Kentucky within a reasonable time
    from the date hereof by commercial aircraft at
    the expense of the family of Yehuda Jay Draiman
    in accordance with the understandings of the fam-
    ily of Yehuda Jay Draiman with the United
    States Marshal; provided further that Yehuda Jay
    Draiman shall not be required to travel on the
    Jewish sabbath.
Although Magistrate Judge Balog obviously thought
that this was a final decision, on which TDK could exe-
cute (why else the stay in ¶2?), Magistrate Judge Levin
concluded in 2002 that the decision is vitiated by its
preamble and third paragraph. A judgment should omit
reasons and collateral matters and provide only the relief
to which the prevailing party is entitled. See, e.g., Paganis
v. Blonstein, 3 F.3d 1067, 1071 (7th Cir. 1993); Reytblatt
v. Denton, 812 F.2d 1042, 1043-44 (7th Cir. 1987); Fed. R.
Civ. P. 58. Moreover, Magistrate Judge Levin observed, this
order was not final because it did not resolve TDK’s claim
4                                  Nos. 02-3922 & 02-4212

against a corporation that Draiman controlled, or the
defendants’ counterclaims. These were wrapped up in
January 1986, in a handwritten order:
    Motion to amend Judgment of 12-12-85 is granted
    & judgment is amended to (a) impose liability for
    said Judgment Joint & severally upon deft, Electro
    Video Marketing Corp as well as the individual
    deft Yehuda Jay Draiman (b) dismiss the defts
    counterclaim. It is further ordered this amend-
    ment is made nunc pro tunc as of 12-12-85
Magistrate Judge Levin concluded that Magistrate
Judge Balog had dropped the ball here too, because he
did not issue a single judgment incorporating all of the
terms. The order of December 1985 was not a final judg-
ment, and the order of January 1986 was not a judg-
ment at all, so TDK has nothing on which it can execute,
Magistrate Judge Levin concluded.
  The two documents that Magistrate Judge Balog en-
tered unfortunately were not drafted with the require-
ments of the civil rules in mind. The court should have
entered a single, consolidated judgment in the form pre-
scribed by Rules 58 and 79. Yet the shortcomings are
entirely formal. The court and the parties treated the
case as over; no one asked for anything more of the dis-
trict court in 1986, and neither Draiman nor his corpora-
tion appealed. The defects in these papers are easily
fixed. We do not understand why Magistrate Judge Levin
closed the books on what was, by his reckoning, a lawsuit
that awaited final decision. If instead it is over, then the
documentary problems could and should have been re-
paired. Slips of the judicial pen ought not cost liti-
gants their substantive rights. The opinions on which
Magistrate Judge Levin relied (and there are more in the
same vein) tell district courts to fix the technical errors,
not to send the apparently prevailing party home empty
Nos. 02-3922 & 02-4212                                       5

handed! Technical repair work may be done at any time,
see Fed. R. Civ. P. 60(a), and was in order here.
   In the main, oversights should be dealt with promptly. A
litigant such as Draiman who does nothing at the time,
and then lets 17 years pass without action, cannot com-
plain about any shortcomings in the court’s work. Liti-
gants have—and these parties exercised—the option to
accept a decision, warts and all, and enforce it as writ-
ten. That is one implication of Bankers Trust Co. v. Mallis,
435 U.S. 381 (1978), which held that the parties may
elect to treat a defective decision as final and appeal
without waiting for the errors to be rectified. This must
mean that the district court’s decision may be enforced if
it is affirmed; otherwise the would-be appellant is not
aggrieved by the decision and can’t appeal. Likewise
the new Fed. R. App. P. 4(a)(7), which took effect on
December 1, 2002, supposes that a technically deficient
resolution of civil litigation is conclusive. Rule 4(a)(7) sets
a limit on the privilege, established by United States v.
Indrelunas, 411 U.S. 216 (1973), to wait for the judge
to enter a proper Rule 58 judgment. So once the judge
has resolved the case, even if by an order that does not
satisfy the rules, and 150 days have lapsed, the decision
is treated as if final even though formally defective. Rule
4(a)(7) does not apply to an order entered in 1985, but
in conjunction with Bankers Trust it shows that a
botched disposition still may have legal effect.
  The order that Magistrate Judge Balog entered in
December 1985 is clear enough to be enforced: Draiman
owes TDK $201,353.94. The references to costs did not
make the judgment non-final or deficient, see Wielgos v.
Commonwealth Edison Co., 892 F.2d 509, 511-12 (7th
Cir. 1989), and TDK has forfeited any entitlement to
costs by failing to act within the time provided by Fed. R.
Civ. P. 54(d)(1). The district court can, and should, enter
6                                  Nos. 02-3922 & 02-4212

a new judgment providing for the principal damages plus
17 years worth of post-judgment interest.
   That the occasion for this revision is a rule of state
procedure does not make the step less appropriate. Rule
69 says that state law applies, and although no federal
rule expressly authorizes revival or reentry of a judg-
ment, this office formerly was performed by the writ of
scire facias, which still is obtainable by a more modern
motion. See Fed. R. Civ. P. 81(b); Charles Alan Wright
& Arthur R. Miller, 12 Federal Practice & Procedure
§3134 (2d ed. 1997). See also, e.g., FDIC v. Shaid, 142
F.3d 260 (5th Cir. 1998); United States v. Fiorella, 869
F.2d 1425 (11th Cir. 1989). Normally entry of a reviving
order should be a clerical task; all it entails is assurance
that the judgment has not been vacated or marked satis-
fied since its rendition. Here matters were a tad more
complex, but the need to patch up the 1985 judgment
should not have required appellate proceedings.
  TDK’s petition for mandamus is denied. On TDK’s ap-
peal, the district court’s order is vacated, and the case
is remanded with instructions to revive the judgment of
1985 by entering a judgment in the form prescribed by
Rules 58 and 79.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-5-03